Citation Nr: 1718044	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  13-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a compensable rating for granulomatous disease of the lung. 


REPRESENTATION

Veteran represented by:  Utah Department of Veterans Affairs


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1967 to February 1971, May 1971 to May 1975, and May 1987 to May 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported worsening pulmonary symptoms and claimed entitlement to a compensable rating for his service-connected granulomatous disease of the lung.  During his February 2012 VA examination, he reported coughing and labored breathing.  He denied using an inhaler or steroid medication.  No imaging or pulmonary function tests (PFTs) were performed.  The examiner reviewed the Veteran's clinical history and opined that his current cough and other respiratory symptoms were not related to his service-connected pulmonary disability, which the examiner characterized as a healed, inactive granuloma of the lung.  The RO denied the Veteran's claim citing the examiner's conclusion.

Subsequent to this examination, the examiner reviewed updated VA treatment records showing the Veteran had been diagnosed with restrictive lung disease and prescribed a steroid inhaler.  In a March 2013 addendum opinion, the examiner opined that the Veteran's restrictive lung disease and steroid use were not related to his service-connected granulomatous lung disease.  His rationale was that the granuloma was not seen on the most recent x-ray and was likely an incidental finding on past imaging rather than a cause of the Veteran's current symptoms.  In March 2013, the RO issued a statement of the case denying the claim and citing the examiner's opinion.  
In June 2013, the Veteran appealed, stating that his restrictive lung disease was caused by scarring from his lungs related to his service and/or service-connected disability.  The RO reviewed additional medical records and again denied the claim in a July 2013 supplemental statement of the case.  The appeal was certified to the Board in August 2013. 

In June 2015, the Veteran filed a new claim for service connection for a lung condition and submitted additional medical records and contact information for his medical providers.  The RO performed some initial development, but then notified the Veteran that the claim was "removed," because his claim for an increased rating for a lung condition (his service-connected granulomatous disease) was already on appeal.  

To summarize, the RO denied the Veteran's claim for an increased rating claim for granulomatous lung disease on the basis that the new symptoms, diagnosis, and treatment were unrelated to the service-connected disability (which suggests they are manifestations of a new lung condition).  However, contradictorily, the RO also stopped the Veteran from proceeding with a claim for this potentially new lung condition on the basis that he already had a claim for an increased rating on appeal (which suggests that the new symptoms, diagnosis, and treatment are manifestations of the service-connected lung condition). 

A remand is required for the RO to obtain the complete clinical record of the Veteran's pulmonary conditions and a subsequent medical opinion by a VA pulmonologist stating (1) whether the Veteran's new pulmonary symptoms, diagnosis, and treatment are related to his service-connected granulomatous disability (in which case, the RO must obtain a medical opinion as to whether these new symptoms warrant awarding an increased rating) OR (2) whether these symptoms, etc. represent a separate lung disability (in which case the RO must allow the Veteran's previously-submitted claim for a new lung condition to proceed).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify all providers of evaluations and treatment he has received for any respiratory symptoms/lung conditions, and to provide the releases necessary for VA to obtain the records of any such private evaluations and/or treatment.  The AOJ should obtain for the record complete clinical records of the evaluations and treatment from all providers identified, including Carbon Medical Clinic and Lincare identified by the Veteran in an April 2015 statement.  [The Veteran had advised the AOJ in July 2015 that these records were already in his claims file; however, the claims file only contains a listing of appointments and test dates but not the actual clinical records from Carbon Medical Clinic and Lincare.]  If any records are unavailable, the reason for their unavailability must be explained for the record.  If private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

2.  Obtain all updated records of VA treatment the Veteran has received for respiratory symptoms/lung conditions. 

3.  Then arrange for a VA pulmonologist to review the Veteran's claims file including any newly obtained evidence.  The examiner should especially consider the Veteran's July 2012 PFT results, his July 2014 CT scan, his listed diagnoses of restrictive lung disease and COPD, his medications including steroid and other inhalers, and his reports of worsening respiratory symptoms.  The examiner should then provide an opinion on the following:

Are the Veteran's respiratory diagnoses, symptoms, and medications related to his service-connected granulomatous lung disability?  

IF YES, then the examiner should provide an opinion about the type, severity, and frequency of the Veteran's current symptoms and the level of impairment they create.

IF NO, then the examiner should provide an opinion about (1) the nature of the disability that these symptoms represent, including any diagnosis, and (2) whether it is at least as likely as not (defined as a 50% or greater possibility) that the disability in question began during OR IS IN ANY OTHER WAY RELATED TO either the Veteran's military service OR his currently service-connected granulomatous lung disability.

If an adequate opinion that responds to these questions cannot be provided without an actual examination, the Veteran should be scheduled for this evaluation.

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also request in a clarification being requested).

4.  The AOJ should then review the record and readjudicate the claim.  If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

